DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 19-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding: 
A method for manufacturing a transistor being a bottom-gate transistor in claim 1, particularly in combination with a step of forming a source electrode and a drain electrode by forming a second metal layer on the first metal layer after the oxide film removal step; and 
A method for manufacturing a transistor, the transistor comprising a bottom-gate transistor in claim 19, particularly in combination with forming a first metal layer on the insulator layer and the gate electrode exposed from the opening by first electroless plating after the removing an oxide film formed on the gate electrode; applying a resist onto the first metal layer, and patterning the first metal layer by a photolithographic method; removing an oxide film formed on the patterned first metal layer.
Li et al. (US 2015/0053988 A1), as the closest prior art of record, teaches method steps of removing metal oxides formed on a metal layer or a metal pattern, wherein the metal pattern comprised a gate electrode, a source electrode, a drain electrode, a gate line, a data line, and a common electrode except the additional limitation discussed above in combination (See the Office Action mailed on 03/03/2022, for example, rejecting similar claim 10 and see Li et al., Figs. 3-4).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/
Primary Examiner, Art Unit 2829